            Case 1:19-cv-01868-RJL Document 10 Filed 10/10/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

           Plaintiff,

 v.                                                        Civil Action No. 1:19-cv-1868 (RJL)

 OMAROSA MANIGAULT NEWMAN,

           Defendant.


                          NOTICE OF SUBSTITUTION OF COUNSEL

          Notice is hereby given that Christopher M. Lynch, Trial Attorney at the United States

Department of Justice, Civil Division, Federal Programs Branch, hereby substitutes for Ashley

Cheung and requests that his appearance be entered on behalf of Plaintiff in the above-captioned

matter.


Dated: October 10, 2019                        Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               ALEXANDER K. HAAS
                                               Branch Director

                                               JACQUELINE COLEMAN SNEAD
                                               Assistant Branch Director

                                               /s/ Christopher M. Lynch
                                               Christopher M. Lynch
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Washington, D.C. 20005
                                               Tel.: (202) 353-4537
                                               Fax: (202) 616-8470
Case 1:19-cv-01868-RJL Document 10 Filed 10/10/19 Page 2 of 2



                           Email: christopher.m.lynch@usdoj.gov

                           Attorneys for Plaintiff




                              2
